DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “biased to maintain an open position” in line 8.  It is unclear what is meant by the term “biased” in the context of the claim.
Claim 1 recites the limitation “the plane of the overcap is angled at 125 degrees to 145 degrees” in lines 9-10.  However, Claim 1, line 7 already recites “a plane of the overcap is perpendicular.”  It is unclear what angle of the plane of the overcap is being referred.  Additionally, “a plane” is not a structure of the overcap.  It is unknown what part of the overcap falls within the claimed angle.
Claim 2 recites the limitation “a liquid” in line 2.  It is unclear if this refers to “a liquid” recited in Claim 1, line 3 or to an entirely different liquid.  For purposes of examination Examiner interprets the claim to refer to the same liquid.
Claim 1 recites the limitation “a hinge that connects the overcap to the base and is biased to maintain an open position of the overcap relative to the base” in lines 8-9.  It is unclear what structure is associated with the phrase “is biased.”  It is unclear if “a hinge” is biased, if “the overcap” is biased, or if “the base” is biased.
Claim 10 recites the limitation “biased to maintain an open position” in lines 10-11.  It is unclear what is meant by the term “biased” in the context of the claim.
Claim 10 recites the limitation “a hinge that connects the overcap to the base and is biased to maintain an open position of the overcap relative to the base” in lines 10-11.  It is unclear what structure is associated with the phrase “is biased.”  It is unclear if “a hinge” is biased, if “the overcap” is biased, or if “the base” is biased.
Claim 10 recites the limitation “the plane of the overcap is angled at 125 degrees to 145 degrees” in lines 11-12.  However, Claim 10, line 9 already recites “a plane of the overcap is perpendicular.”  It is unclear what angle of the plane of the overcap is being referred.  Additionally, “a plane” is not a structure of the overcap.  It is unknown what part of the overcap falls within the claimed angle.
Clarification is required.
Claims 3-9 and 11 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. US 2009/0101646 in view of Blomdahl et al. US 2007/0138123, and Markert US 2008/0023477.
Regarding Claim 1, Paul et al. discloses a closure (closure 14) comprising a base (closure base 54) comprising a first surface comprising an opening wherein the first surface defines a plane of the base (closure base 54), an overcap (cap 58) comprising a body and a plug (protuberance 60) wherein the plug (protuberance 60) is sized and shaped to seal the opening when the overcap (cap 58) is in a closed position relative to the base (closure base 54) and the plug (protuberance 60) extends from the body in a main extension direction to which a plane of the overcap (cap 58) is perpendicular, and a hinge (spout 56 is hingedly coupled to cap 58) that connects the overcap (cap 58) to the base (closure base 54) and is “biased” to maintain an open position of the overcap (cap 58) relative to the base (closure base 54) (‘646, FIG. 4A) (‘646, Paragraphs [0019] and [0030]-[0031])).

    PNG
    media_image1.png
    817
    1040
    media_image1.png
    Greyscale

Paul et al. is silent regarding the hinge being “biased” to maintain an open position of the overcap relative to the base.
Blomdahl et al. discloses a closure (closure 40) (‘123, Paragraph [0038]) comprising a base (closure base 50) comprising a first surface (transverse deck 56) comprising an opening wherein the first surface (transverse deck 56) defines a plane of the base (closure base 50), an overcap (lid 70) comprising a body and a plug (annular member 90) wherein the plug (annular member 90) is sized and shaped to seal the opening when the overcap (lid 70) is in a closed position relative to the base (closure base 50) and the plug (annular member 90) extends from the body in a main extension direction to which a plane of the overcap (lid 70) is perpendicular, and a hinge (hinge structure 80) that connects the overcap (lid 70) to the base (closure base 50) (‘123, FIG. 1) (‘123, Paragraphs [0045]-[0047]).  Blomdahl et al. further discloses the hinge (hinge structure 80) being biased (‘123, Paragraphs [0048] and [0076]-[0078]).

    PNG
    media_image2.png
    936
    1348
    media_image2.png
    Greyscale


Both Paul et al. and Blomdahl et al. are directed towards the same field of endeavor of closures comprising a base configured to be connected to a beverage container (‘646, Paragraph [0019]) (‘123, Paragraph [0041]) wherein the closure comprises an overcap having a body and a plug and a hinge connecting the overcap to the base.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the closure of Paul et al. and incorporate a hinge that is biased as taught by Blomdahl et al. in order to withstand typical loads imposed by a user of the closure when the user opens and closes the lid and has the capability for accommodating a relatively high number of opening and closing cycles without failure (‘123, Paragraph [0048]) and to provide an abutment surface which can be designed to provide a small or large biasing force and a small or large lid opening angle (‘123, Paragraph [0101]).
Further regarding Claim 1, Paul et al. modified with Blomdahl et al. is silent regarding the hinge that connects the overcap to the base having the biased forces maintaining an open position of the overcap relative to the base as a specific angle.
Markert discloses a closure comprising a closure comprising a base (cylindrical base 2) (‘477, Paragraph [0037]) comprising a first surface comprising an opening (orifice 32) (‘477, Paragraph [0043]) wherein the first surface defines a plane of the base (cylindrical base 2), an overcap (lid 24) comprising a body and a plug (boss 54) (‘477, Paragraphs [0041] and [0047]) wherein the plug (boss 54) is sized and shaped to seal the opening (orifice 32) when the overcap (lid 24) is in a closed position relative to the base (cylindrical base 2) and the plug (boss 54) extends from the body in a main extension direction to which a plane of the overcap (lid 24) is perpendicular, and a hinge (living hinge 44) that connects the overcap (lid 24) to the base (cylindrical base 2) and maintains an open position of the overcap relative to the base (‘477, FIGS. 2 and 8) (‘477, Paragraphs [0045]).

    PNG
    media_image3.png
    844
    853
    media_image3.png
    Greyscale

Both Paul et al. and Markert are directed towards the same field of endeavor of closures comprising a base configured to be connected to a container wherein the closure comprises an overcap having a body and a plug and a hinge connecting the overcap to the base.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hinge of the closure of Paul et al. and use the hinge to maintain an open position of the overcap relative to the base as taught by Markert in order to allow easy dispensing of the contents of the container (‘477, Paragraph [0045]).
Further regarding Claim 1, the limitations “the base configured to be connected to a container such that a liquid in the container is pourable from the container through the opening” and “and the plane of the overcap is angled at 125 degrees to 145 degrees relative to the plane of the base when the overcap is in the open position” are seen to be recitations regarding the intended use of the “closure.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Paul et al. explicitly teaches the base being capable of being connected to a container such that a liquid in the container is pourable from the container through the opening (‘646, FIG. 1) (‘646, Paragraph [0036]).  Furthermore, Paul et al. discloses the pour angle refers to an angle in which the body is pivoted by a user to dispense the food product and that an insufficient pour angle results in leakage of the food product onto the closure base wherein the anticipated pour angle is selected according to the fill height of the food product in the cavity of the container and the general viscosity of the food product (‘646, Paragraph [0036]).  Additionally, Markert discloses the lid being maintained in an open position at an obtuse angle defined between the top surface of the cylindrical base and the bottom surface of the top wall of the lid (‘477, Paragraph [0045]) wherein the lid is maintained in an open position of about 135° (‘477, Paragraph [0045]), which falls within the claimed plane of the overcap angle of 125 degrees to 145 degrees relative to the plane of the base when the overcap is in the open position.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the use of the closure of Paul et al. and angle the plane of the overcap at the claimed angle range relative to the plane of the base when the overcap is in the open position as taught by Markert since where the claimed angle ranges overlaps angle ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore in the event that it can be argued that the claimed angle taught by Markert does not correspond with the angle of the plane of the overcap relative to the plane of the base when the overcap is in the open position, differences in the angle of the plane of the overcap relative to the plane of the base when the overcap is in the open position will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angle is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Paul et al. discloses the pour angle being influenced by the fil height of the food product (‘646, Paragraph [0036]).  One of ordinary skill in the art would adjust the angle of the plane of the overcap relative to the plane of the base when the overcap is in the open position in order to prevent leakage of the food product onto the closure base (‘646, Paragraph [0036]).
Regarding Claim 2, Paul et al. discloses the first surface of the base (closure base 54) comprising a ring (spout 56) (‘646, FIG. 4A) (‘646, Paragraph [0030]).
Further regarding Claim 2, the limitations “configured to retain a liquid on a section of the first surface that is within the ring” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 3, Paul et al. discloses the ring (spout 56) being perpendicular to the plane of the base (‘646, FIG. 4A).
Further regarding Claim 3, in the event that it can be argued that since the first surface of the base is angle slightly the ring is not perpendicular to the plane of the base, Blomdahl et al. discloses the ring (spout 62) being perpendicular to the plane of the base (transverse deck 56) (‘123, FIG. 1) (‘123, Paragraph [0045]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ring of Paul et al. to be perpendicular to the plane of the base as taught by Blomdahl et al. since the configuration of the claimed ring with respect to the plane of the base is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 5, Paul et al. discloses the base comprising a connecting wall (lower end 66) extending from an opposite side of the first surface relative to the ring (‘646, FIG. 4A) (‘646, Paragraph [0033]).
Further regarding Claim 5, the limitations “configured to connect the base to the container” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Paul et al. discloses the connecting wall being capable of connecting the base to the container (‘646, Paragraphs [0030] and [0033]).
Regarding Claim 8, Paul et al. discloses an end of the plug (protuberance 60) opposite from the body of the overcap having a tapered end such that a diameter of the end of the plug (protuberance 60) opposite from the body has a diameter smaller than a diameter of a section of the plug (protuberance 60) between the tapered end and the body wherein the tapered end comprises an aperture (protuberance 60 is generally hollow) that extends into the plug (‘646, FIG. 4A) (‘646, Paragraphs [0030] and [0039])).

    PNG
    media_image4.png
    692
    798
    media_image4.png
    Greyscale

Regarding Claim 9, the limitations “wherein the plane of the overcap is angled at about 135 degrees relative to the plane of the base when the overcap is in the open position” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Paul et al. discloses the pour angle refers to an angle in which the body is pivoted by a user to dispense the food product and that an insufficient pour angle results in leakage of the food product onto the closure base wherein the anticipated pour angle is selected according to the fill height of the food product in the cavity of the container and the general viscosity of the food product (‘646, Paragraph [0036]).  Additionally, Markert discloses the lid being maintained in an open position at an obtuse angle defined between the top surface of the cylindrical base and the bottom surface of the top wall of the lid (‘477, Paragraph [0045]) wherein the lid is maintained in an open position of about 135° (‘477, Paragraph [0045]), reads on the claimed angle of about 135 degrees relative to the plane of the base when the overcap is in the open position.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the use of the closure of Paul et al. and angle the plane of the overcap at the claimed angle range relative to the plane of the base when the overcap is in the open position as taught by Markert since where the claimed angle ranges overlaps angle ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, in the event that it can be argued that the claimed angle taught by Markert does not correspond with the angle of the plane of the overcap relative to the plane of the base when the overcap is in the open position, differences in the angle of the plane of the overcap relative to the plane of the base when the overcap is in the open position will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angle is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Paul et al. discloses the pour angle being influenced by the fil height of the food product (‘646, Paragraph [0036]).  One of ordinary skill in the art would adjust the angle of the plane of the overcap relative to the plane of the base when the overcap is in the open position in order to prevent leakage of the food product onto the closure base (‘646, Paragraph [0036]).
Regarding Claim 10, Paul et al. discloses a package (storage and dispensing system 10) comprising a container (body 12) housing a liquid and a closure (closure 14) (‘646, FIG. 1) (‘646, Paragraph [0019]).  The closure (closure 14) comprises a base (closure base 54) comprising a first surface comprising an opening wherein the base (closure base 54) is connected to the container (body 12) (‘646, FIG. 1) (‘646, Paragraph [0030]) wherein the first surface defines a plane of the base (closure base 54), an overcap (cap 58) comprising a body and a plug (protuberance 60) wherein the plug (protuberance 60) is sized and shaped to seal the opening when the overcap (cap 58) is in a closed position relative to the base (closure base 54) and the plug (protuberance 60) extends from the body in a main extension direction to which a plane of the overcap (cap 58) is perpendicular, and a hinge (spout 56 is hingedly coupled to cap 58) that connects the overcap (cap 58) to the base (closure base 54) and is “biased” to maintain an open position of the overcap (cap 58) relative to the base (closure base 54) (‘646, FIG. 4A) (‘646, Paragraphs [0019] and [0030]-[0031])).

    PNG
    media_image5.png
    1000
    783
    media_image5.png
    Greyscale


Paul et al. is silent regarding the hinge being “biased” to maintain an open position of the overcap relative to the base.
Blomdahl et al. discloses a closure (closure 40) (‘123, Paragraph [0038]) comprising a base (closure base 50) comprising a first surface (transverse deck 56) comprising an opening wherein the first surface (transverse deck 56) defines a plane of the base (closure base 50), an overcap (lid 70) comprising a body and a plug (annular member 90) wherein the plug (annular member 90) is sized and shaped to seal the opening when the overcap (lid 70) is in a closed position relative to the base (closure base 50) and the plug (annular member 90) extends from the body in a main extension direction to which a plane of the overcap (lid 70) is perpendicular, and a hinge (hinge structure 80) that connects the overcap (lid 70) to the base (closure base 50) (‘123, FIG. 1) (‘123, Paragraphs [0045]-[0047]).  Blomdahl et al. further discloses the hinge (hinge structure 80) being biased (‘123, Paragraphs [0048] and [0076]-[0078]).
Both Paul et al. and Blomdahl et al. are directed towards the same field of endeavor of closures comprising a base configured to be connected to a beverage container (‘646, Paragraph [0019]) (‘123, Paragraph [0041]) wherein the closure comprises an overcap having a body and a plug and a hinge connecting the overcap to the base.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the closure of Paul et al. and incorporate a hinge that is biased as taught by Blomdahl et al. in order to withstand typical loads imposed by a user of the closure when the user opens and closes the lid and has the capability for accommodating a relatively high number of opening and closing cycles without failure (‘123, Paragraph [0048]) and to provide an abutment surface which can be designed to provide a small or large biasing force and a small or large lid opening angle (‘123, Paragraph [0101]).
Further regarding Claim 10, Paul et al. modified with Blomdahl et al. is silent regarding the hinge that connects the overcap to the base having the biased forces maintaining an open position of the overcap relative to the base as a specific angle.
Markert discloses a closure comprising a closure comprising a base (cylindrical base 2) (‘477, Paragraph [0037]) comprising a first surface comprising an opening (orifice 32) (‘477, Paragraph [0043]) wherein the first surface defines a plane of the base (cylindrical base 2), an overcap (lid 24) comprising a body and a plug (boss 54) (‘477, Paragraphs [0041] and [0047]) wherein the plug (boss 54) is sized and shaped to seal the opening (orifice 32) when the overcap (lid 24) is in a closed position relative to the base (cylindrical base 2) and the plug (boss 54) extends from the body in a main extension direction to which a plane of the overcap (lid 24) is perpendicular, and a hinge (living hinge 44) that connects the overcap (lid 24) to the base (cylindrical base 2) and maintains an open position of the overcap relative to the base (‘477, FIGS. 2 and 8) (‘477, Paragraphs [0045]).
Both Paul et al. and Markert are directed towards the same field of endeavor of closures comprising a base configured to be connected to a container wherein the closure comprises an overcap having a body and a plug and a hinge connecting the overcap to the base.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hinge of the closure of Paul et al. and use the hinge to maintain an open position of the overcap relative to the base as taught by Markert in order to allow easy dispensing of the contents of the container (‘477, Paragraph [0045]).
Further regarding Claim 10, the limitations “such that a liquid in the container is pourable from the container through the opening” and “and the plane of the overcap is angled at 125 degrees to 145 degrees relative to the plane of the base when the overcap is in the open position” are seen to be recitations regarding the intended use of the “closure.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Paul et al. explicitly teaches the base being capable of being connected to a container such that a liquid in the container is pourable from the container through the opening (‘646, FIG. 1) (‘646, Paragraph [0036]).  Furthermore, Paul et al. discloses the pour angle refers to an angle in which the body is pivoted by a user to dispense the food product and that an insufficient pour angle results in leakage of the food product onto the closure base wherein the anticipated pour angle is selected according to the fill height of the food product in the cavity of the container and the general viscosity of the food product (‘646, Paragraph [0036]).  Additionally, Markert discloses the lid being maintained in an open position at an obtuse angle defined between the top surface of the cylindrical base and the bottom surface of the top wall of the lid (‘477, Paragraph [0045]) wherein the lid is maintained in an open position of about 135° (‘477, Paragraph [0045]), which falls within the claimed plane of the overcap angle of 125 degrees to 145 degrees relative to the plane of the base when the overcap is in the open position.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the use of the closure of Paul et al. and angle the plane of the overcap at the claimed angle range relative to the plane of the base when the overcap is in the open position as taught by Markert since where the claimed angle ranges overlaps angle ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore in the event that it can be argued that the claimed angle taught by Markert does not correspond with the angle of the plane of the overcap relative to the plane of the base when the overcap is in the open position, differences in the angle of the plane of the overcap relative to the plane of the base when the overcap is in the open position will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angle is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Paul et al. discloses the pour angle being influenced by the fil height of the food product (‘646, Paragraph [0036]).  One of ordinary skill in the art would adjust the angle of the plane of the overcap relative to the plane of the base when the overcap is in the open position in order to prevent leakage of the food product onto the closure base (‘646, Paragraph [0036]).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. US 2009/0101646 in view of Blomdahl et al. US 2007/0138123, and Markert US 2008/0023477 as applied to claim 1 above in further view of Romanov et al. US 2012/0000944 (cited on Information Disclosure Statement filed June 18, 2021).
Regarding Claims 2-4, Paul et al. modified with Blomdahl et al. and Markert is silent regarding the first surface of the base comprising a ring perpendicular to the plane of the base in combination with the base comprising a spout extending from the first surface along at least a portion of a perimeter of the opening wherein the ring circumscribes the spout.
Romanov et al. discloses a closure for dispensing liquid (‘944, Paragraph [0002]).  The closure comprises a base (body 12) comprising a first surface (upper deck 24) (‘944, Paragraph [0064]) comprising an opening wherein the first surface (upper deck 24) defines a plane of the base (body 12), an overcap (lid 14) comprising a body (‘944, Paragraph [0074]) and a hinge (hinge mechanism 28) that connects the overcap (lid 14) to the base (body 12) (‘944, FIG. 2) (‘944, Paragraphs [0065] and [0074]).  Romanov et al. further discloses a ring (peripheral wall 26) capable of retaining a liquid on a section of the first surface (upper deck 24) that is within the ring (peripheral wall 26) wherein the ring (peripheral wall 26) is perpendicular to the plane of the base (body 12) and the base (body 12) comprising a spout (flow conduit 20) extending from the first surface (upper deck 24) along at least a portion of a perimeter of the opening (exit orifice 16) wherein the ring (peripheral wall 26) circumscribes the spout (flow conduit 20) (‘944, FIG. 2) (‘944, Paragraph [0065]).

    PNG
    media_image6.png
    845
    854
    media_image6.png
    Greyscale

Both Paul et al. and Romanov et al. are directed towards the same field of endeavor of closures capable of dispensing liquids from a container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the closure of Paul et al. and incorporate a ring on the first surface of the base in combination with the base comprising a spout extending from the first surface along at least a portion of a perimeter of the opening and the ring circumscribing the spout as taught by Romanov et al. in order to capture excess liquids (‘944, Paragraph [0065]).
Further regarding Claim 2, the limitations “configured to retain a liquid on a section of the first surface that is within the ring” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Romanov et al. discloses the ring (peripheral wall 26) being capable of retaining a liquid on a section of the first surface that is within the ring (peripheral wall 26) (‘944, Paragraph [0065]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. US 2009/0101646 in view of Blomdahl et al. US 2007/0138123, and Markert US 2008/0023477 as applied to claim 2 above in further view of Montgomery et al. US 7,635,071.
Regarding Claims 5-7, Paul et al. modified with Blomdahl et al. and Markert is silent regarding the base comprising a connecting wall extending from an opposite side of the first surface relative to the ring in combination with the base comprising a skirt that circumscribes the connecting wall and the connecting wall comprising threads.
Montgomery et al. discloses a closure (flip top closure 150) comprising a base (closure body 160) capable of being connected to a container (container 180) (‘071, Column 7, lines 8-16) wherein the base comprises a first surface (top wall 168) comprising an opening (closure body orifice 161) wherein the first surface defines a plane of the base (closure body 160), an overcap (lid 170) comprising a body and a plug (seal 172) wherein the plug (seal 172) is sized and shaped to seal the opening (closure body orifice 161) when the overcap (lid 170) is in the closed position relative to the base (closure body 160) and the plug (seal 172) extends from the body in a main extension direction to which a plane of the overcap (lid 170) is perpendicular (‘071, Column 8, lines 47-67), and a hinge (hinge 150a) that connects the overcap (lid 170) to the base (closure body 160).  Montgomery et al. further discloses the base (closure body 160) comprising a connecting wall (inner shell 166) capable of connecting the base (closure body 160) to the container (container 180) wherein the connecting wall (inner shell 166) extends from an opposite side of the first surface relative to the ring wherein the base (closure body 160) comprises a skirt (outer shell 167) that circumscribes the connecting wall (inner shell 166) having threads (threads 166a) (‘071, FIG. 17) (‘071, Column 7, lines 35-67).

    PNG
    media_image7.png
    834
    1432
    media_image7.png
    Greyscale

Both Paul et al. and Montgomery et al. are directed towards the same field of endeavor of closures comprising a base and an overcap wherein the closures are capable of being connected to a container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the base of the closure of Paul et al. and incorporate a connecting wall extending from an opposite side of the first surface and a skirt that circumscribes the connecting wall wherein the connecting wall comprises threads since Montgomery et al. teaches that this was a known configuration in the container and closure art at the time of the invention.  Furthermore, the configuration of the claimed base is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed base was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. US 2009/0101646 in view of Blomdahl et al. US 2007/0138123, and Markert US 2008/0023477 as applied to claim 1 above in further view of Robbins III et al. US 4,925,055.
Regarding Claim 8, Paul et al. reads on the limitations of Claim 8 as discussed above.  However, in the event that it can be argued that Paul et al. does not teach the claimed shape limitations “wherein an end of the plug opposite from the body of the overcap having a tapered end such that a diameter of the end of the plug opposite from the body has a diameter smaller than a diameter of a section of the plug between the tapered end and the body wherein the tapered end comprises an aperture that extends into the plug, applicant discloses any shaped plug can be used (Specification, Paragraph [0042]) and that the plug is sized and shaped to seal the opening when the overcap is in a closed position (Specification, Paragraph [0008]).  Furthermore, Robbins et al. discloses a closure comprising a base comprising a first surface comprising an opening and an overcap comprising a body and a plug wherein the plug is sized and shaped to seal the opening when the overcap is in a closed position relative to the base and the plug extends from the body in a main extension direction to which a plane of the overcap is perpendicular and a hinge that connects the overcap to the base wherein an end of the plug opposite from the body of the overcap is a tapered end such that a diameter of the end of the plug opposite from the body has a diameter smaller than a diameter of a section of the plug between the tapered end and the body (‘055, FIG. 5) (‘055, Column 7, lines 53-62).

    PNG
    media_image8.png
    864
    492
    media_image8.png
    Greyscale


Both Paul et al. and Robbins III et al. are directed towards the same field of endeavor of container and closure combinations.  It would have been obvious to one of ordinary skill in the art to modify the shape of the plug of Paul et al. so that an end of the plug opposite from the body of the overcap is a tapered end such that a diameter of the end of the plug opposite from the body has a diameter smaller than a diameter of a section of the plug between the tapered end and the body as taught by Robbins III et al. since the configuration of the claimed plug is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed plug was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  One of ordinary skill in the art would adjust the shape of the plug of Paul et al. so long as the condition that the plug is sized and shaped to seal the opening when the overcap is in a closed position is met.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. US 2009/0101646 in view of Blomdahl et al. US 2007/0138123, and Markert US 2008/0023477 as applied to claim 10 above in further view of Kallenbach et al. US 2012/0074180 (cited on Information Disclosure Statement filed June 18, 2021).
Regarding Claim 11, Paul et al. discloses the liquid being a liquid food product (‘646, Paragraphs [0003] and [0019]) (‘646, Claim 11).
Paul et al. modified with Blomdahl et al. and Markert is silent regarding the liquid food product being a coffee creamer.
Kallenbach et al. discloses a package comprising a container (container bottle 215) and a closure (dispensing closure 210) (‘180, FIGS. 14-15) (‘180, Paragraph [0043]) wherein the container houses coffee creamer/pourable dairy products (‘180, Paragraph [0024]).
Both Paul et al. and Kallenbach are directed towards the same field of endeavor of packages comprising a container in combination with a closure wherein a food product is poured out from the container (‘646, Paragraph [0036]) (‘180, Paragraph [0024]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the type of pourable food dispensed from the container of Paul et al. to be coffee creamer as taught by Kallenbach based upon the desired type of food or beverage product desired to be dispensed from the container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cerveny US 2018/0215515 discloses a closure for a container comprising a connecting member comprising a plurality of intermediate hinge providing rotation of the connecting member over a deflection of at least 270 degrees (‘515, Paragraphs [0010]-[0011]).
Bois et al. US 2018/0118423 discloses a closure for a container comprising a hinge allowing the opening angle of more than 180 degrees and up to 270 degrees to improve access to the products inside the container (‘423, Paragraph [0023]).
Quinn et al. US 2017/0175428 discloses a closure for a container comprising the closure opening to a neutral condition rotated approximately 110 degrees to 135 degrees (‘428, Paragraph [0085]).
Druitt et al. US 2011/0000137 discloses a closure for a container comprising a hinge that has an opening angle of 130 degrees (‘137, Paragraph [0048]).
Wiesinger US 4,403,712 discloses a closure for a container comprising a cover held in a closed position by a detent mechanism wherein the cover snaps open automatically to a position which corresponds to an opening angle between 90 and 180 degrees (‘712, FIGS. 4-5).
Daggett US 2010/0224643 discloses a closure comprising a detent mechanisms that opens a flap to a first angle between 0 to 90 degrees and the flap springing to a second angle between 90-180 degrees by a snap open mechanism (‘643, Paragraph [0016]).
Brown et al. US 2013/0316066 discloses a concentrated liquid flavoring added to brewed coffee by pouring the flavoring using a container having a nozzle (‘066, Paragraph [0073]).
Beilke et al. US 2013/0056501 discloses a package comprising a container housing a liquid and a closure comprising a base comprising a first surface comprising an opening, the base connected to the container such that the liquid in the container is pourable from the container through the opening and the first surface defines a plane of the base, an overcap comprising a body and a plug, the plug sized and shaped to seal the opening when the overcap is in a closed position relative to the base and the plug extends from the body in a main extension direction to which a plane of the overcap is perpendicular and a hinge that connects the overcap to the base of the overcap wherein the liquid is a coffee creamer (‘501, FIG. 1) (‘501, Paragraph [0049]).
Angelo et al. US 2008/0230572 discloses a package (package 100) comprising a pourable product tilted for dispensing at a dispensing angle of about 120 degrees and 150 degrees (‘572, Paragraphs [0035] and [0088]).
Offord et al. US 2012/0104052 discloses a plastic closure for a fluid contained bottle wherein a pouring spout has a hinge (detent apparatus 204) for positioning and maintaining the pouring spout in a desired position (‘052, FIG. 9) (‘052, Paragraph [0041]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792